The claimant was injured and from such injuries the Board found that he had become permanently totally disabled and made an award that he was permanently totally disabled from September 23, 1929, and directing the employer and carrier to pay claimant twenty-five dollars per week for the rest of his life. The employer and carrier paid the twenty-five dollars a week from September 23, 1929, to June 17, 1934, at which time the carrier made an application for review of the compensation rate and filed a statement of claimant’s earnings for twenty weeks of the year before his accident and continued to pay compensation at the rate of eight dollars and eighty-seven cents per week. The Board had a hearing on October 15, 1934, and assessed a penalty of twenty per cent against the employer and insurance carrier. This was error; the penalty if imposed should have been at the rate of *875ten per cent because the failure of the employer and carrier was to pay an installment compensation when due and not the failure to begin payment of compensation according to the award within ten days. Award reversed and matter remitted, with costs against the State Industrial Board. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.